Case 2:15-cv-05642-CAS-JC Document 428 Filed 07/17/19 Page 1 of 27 Page ID #:7824



    1 Michael A. Kahn (pro hac vice)
      Kahn@capessokol.com
    2 Lauren R. Cohen (pro hac vice)
      lcohen@capessokol.com
    3 CAPES SOKOL
      7701 Forsyth Blvd. 12th Floor
    4 St. Louis, MO 63015
      (314) 721-7701
    5
      Eric. F. Kayira (pro hac vice)
    6 eric.kayira@kayiralaw.com
      KAYIRA LAW, LLC
    7 200 S. Hanley Road, Suite 208
      Clayton, Missouri 63105
    8 (314) 899-9381
    9 Daniel R. Blakey (SBN 143748)
      blakey@capessokol.com
   10 CAPES SOKOL
      3601 Oak Avenue
   11 Manhattan Beach, CA 90266
   12
        Attorneys for Plaintiffs
   13                        UNITED STATES DISTRICT COURT
   14                 CENTRAL DISTRICT OF CALIFORNIA
   15 MARCUS GRAY, et al.,
   16         Plaintiffs,           CASE NO. 2:15-cv-05642-CAS (JCx )

   17         v.                              Honorable Christina A. Snyder

   18 KATHERYN ELIZABETH                     JOINT INDEX OF DEPOSITION
      HUDSON, et al.,
                                             DESIGNATIONS
   19
               Defendants.
                                             Trial: July 17, 2019
   20
   21
   22
   23
   24
   25
   26
   27
   28

                             JOINT INDEX OF DEPOSITION DESIGNATIONS
Case 2:15-cv-05642-CAS-JC Document 428 Filed 07/17/19 Page 2 of 27 Page ID #:7825



    1 Plaintiffs’ Case in Chief
    2 Deponent             Plaintiffs’             Objections       Defendants’
                           Deposition                                Counter-
    3                      Designations                             Designations
      Billboard (Silvio    From May 2019
    4 Pietroluongo)        transcript
                           6:7-9
    5                      6:17-23
    6                      7:4-8:14
                           8:16-9:4, 9:7         8:25-9:4, 9:7 –
    7                                            FRE 602 (lacks
                                                 foundation,
    8                                            lacks personal
                                                 knowledge);
    9                                            FRE 401, 402
                                                 (Relevance);
   10                                            FRE 403
                                                 (confusing the
   11                                            issues,
                                                 misleading the
   12                                            jury, undue
                                                 delay, unfair
   13                                            prejudice);
                                                 Improper lay
   14                                            opinion
   15
   16
   17
                           9:10-12, 9:15         FRE 602 (lacks
   18                                            foundation,
                                                 lacks personal
   19                                            knowledge);
                                                 FRE 401, 402
   20                                            (Relevance);
                                                 FRE 403
   21                                            (confusing the
                                                 issues,
   22                                            misleading the
                                                 jury, undue
   23                                            delay, unfair
                                                 prejudice);
   24                                            Improper lay
                                                 opinion
   25
   26
   27
   28                                        2
                           JOINT INDEX OF DEPOSITION DESIGNATIONS
Case 2:15-cv-05642-CAS-JC Document 428 Filed 07/17/19 Page 3 of 27 Page ID #:7826



    1                     10:4 (In your            10:4 (In your
                          experience)-7,           experience)-7;
    2                     10:11-17, 10:19-         10:11-17; 10:19
                          11:10, 11:25-12:1,       – FRE 602
    3                     12:4                     (lacks
                                                   foundation,
    4                                              lacks personal
                                                   knowledge);
    5                                              FRE 401, 402
                                                   (Relevance);
    6                                              FRE 403
                                                   (confusing the
    7                                              issues,
                                                   misleading the
    8                                              jury, undue
                                                   delay, unfair
    9                                              prejudice);
                                                   Improper lay
   10                                              opinion
   11
   12
   13
   14
                          12:5-12:12
   15
                          12:14-20
   16                     13:4-7, 13:14-14:8       13:4-7, 13:14 –
                                                   FRE 801, 802
   17                                              (Hearsay); FRE
                                                   401, 402
   18                                              (Relevance);
                                                   FRE 403
   19                                              (confusing the
                                                   issues,
   20                                              misleading the
                                                   jury, undue
   21                                              delay, unfair
                                                   prejudice)
   22
                                                   14:6-8 -
   23                                              Excluded by
                                                   Court Order on
   24                                              MIL # 9 (Dkt.
                                                   No. 403, pp. 10-
   25                                              13); FRE 401,
                                                   402 (Relevance);
   26                                              FRE 403
                                                   (confusing the
   27                                              issues,
                                                   misleading the
   28                                              jury, undue
                                               3
                          JOINT INDEX OF DEPOSITION DESIGNATIONS
Case 2:15-cv-05642-CAS-JC Document 428 Filed 07/17/19 Page 4 of 27 Page ID #:7827



    1                                           delay, unfair
                                                prejudice); FRE
    2                                           801, 802
                                                (Hearsay)
    3
    4
    5
    6
    7
    8
    9
                          14:12-13, 14:16-18 Excluded by
   10                                        Court Order on
                                             MIL # 9 (Dkt.
   11                                        No. 403, pp. 10-
                                             13); FRE 401,
   12                                        402 (Relevance);
                                             FRE 403
   13                                        (confusing the
                                             issues,
   14                                        misleading the
                                             jury, undue
   15                                        delay, unfair
                                             prejudice); FRE
   16                                        801, 802
                                             (Hearsay)
   17
   18
   19
   20
   21                     14:20-15:8            14:20-15:1 –
                                                Excluded by
   22                                           Court Order on
                                                MIL # 9 (Dkt.
   23                                           No. 403, pp. 10-
                                                13); FRE 401,
   24                                           402 (Relevance);
                                                FRE 403
   25                                           (confusing the
                                                issues,
   26                                           misleading the
                                                jury, undue
   27                                           delay, unfair
                                                prejudice); FRE
   28
                                            4
                          JOINT INDEX OF DEPOSITION DESIGNATIONS
Case 2:15-cv-05642-CAS-JC Document 428 Filed 07/17/19 Page 5 of 27 Page ID #:7828



    1                                           801, 802
                                                (Hearsay)
    2
    3                     15:10-19              Excluded by
                                                Court Order on
    4                                           MIL # 9 (Dkt.
                                                No. 403, pp. 10-
    5                                           13); FRE 401,
                                                402 (Relevance);
    6                                           FRE 403
                                                (confusing the
    7                                           issues,
                                                misleading the
    8                                           jury, undue
                                                delay, unfair
    9                                           prejudice); FRE
                                                801, 802
   10                                           (Hearsay)

   11                     15:24-16:2            Excluded by
                                                Court Order on
   12                                           MIL # 9 (Dkt.
                                                No. 403, pp. 10-
   13                                           13); FRE 401,
                                                402 (Relevance);
   14                                           FRE 403
                                                (confusing the
   15                                           issues,
                                                misleading the
   16                                           jury, undue
                                                delay, unfair
   17                                           prejudice); FRE
                                                801, 802
   18                                           (Hearsay)
   19
                          16:4-6                Excluded by
   20                                           Court Order on
                                                MIL # 9 (Dkt.
   21                                           No. 403, pp. 10-
                                                13); FRE 401,
   22                                           402 (Relevance);
                                                FRE 403
   23                                           (confusing the
                                                issues,
   24                                           misleading the
                                                jury, undue
   25                                           delay, unfair
                                                prejudice); FRE
   26                                           801, 802
                                                (Hearsay)
   27
                          16:8-17               Excluded by
   28
                                            5
                          JOINT INDEX OF DEPOSITION DESIGNATIONS
Case 2:15-cv-05642-CAS-JC Document 428 Filed 07/17/19 Page 6 of 27 Page ID #:7829



    1                                           Court Order on
                                                MIL # 9 (Dkt.
    2                                           No. 403, pp. 10-
                                                13); FRE 401,
    3                                           402 (Relevance);
                                                FRE 403
    4                                           (confusing the
                                                issues,
    5                                           misleading the
                                                jury, undue
    6                                           delay, unfair
                                                prejudice); FRE
    7                                           801, 802
                                                (Hearsay)
    8
    9                     16:19-17:19, 17:22- Excluded by
                          18:6                Court Order on
   10                                         MIL # 9 (Dkt.
                                              No. 403, pp. 10-
   11                                         13); FRE 401,
                                              402 (Relevance);
   12                                         FRE 403
                                              (confusing the
   13                                         issues,
                                              misleading the
   14                                         jury, undue
                                              delay, unfair
   15                                         prejudice); FRE
                                              801, 802
   16                                         (Hearsay)

   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                            6
                          JOINT INDEX OF DEPOSITION DESIGNATIONS
Case 2:15-cv-05642-CAS-JC Document 428 Filed 07/17/19 Page 7 of 27 Page ID #:7830



    1                     18:10-23, 18:25          Excluded by
                                                   Court Order on
    2                                              MIL # 9 (Dkt.
                                                   No. 403, pp. 10-
    3                                              13); FRE 401,
                                                   402 (Relevance);
    4                                              FRE 403
                                                   (confusing the
    5                                              issues,
                                                   misleading the
    6                                              jury, undue
                                                   delay, unfair
    7                                              prejudice); FRE
                                                   801, 802
    8                                              (Hearsay)
    9
   10
   11
   12                     19:20-23, 20:1-6,        Excluded by
                          20:9-13, 20:16-23,       Court Order on
   13                     20:25-21:8, 21:10-       MIL # 9 (Dkt.
                          11                       No. 403, pp. 10-
   14                                              13); FRE 401,
                                                   402 (Relevance);
   15                                              FRE 403
                                                   (confusing the
   16                                              issues,
                                                   misleading the
   17                                              jury, undue
                                                   delay, unfair
   18                                              prejudice); FRE
                                                   801, 802
   19                                              (Hearsay)
   20
   21
   22
   23                     21:20-23                 Excluded by
                                                   Court Order on
   24                                              MIL # 9 (Dkt.
                                                   No. 403, pp. 10-
   25                                              13); FRE 401,
                                                   402 (Relevance);
   26                                              FRE 403
                                                   (confusing the
   27                                              issues,
                                                   misleading the
   28
                                               7
                          JOINT INDEX OF DEPOSITION DESIGNATIONS
Case 2:15-cv-05642-CAS-JC Document 428 Filed 07/17/19 Page 8 of 27 Page ID #:7831



    1                                           jury, undue
                                                delay, unfair
    2                                           prejudice); FRE
                                                801, 802
    3                                           (Hearsay)
    4                     21:25-22:21           Excluded by
    5                                           Court Order on
                                                MIL # 9 (Dkt.
    6                                           No. 403, pp. 10-
                                                13); FRE 401,
    7                                           402 (Relevance);
                                                FRE 403
    8                                           (confusing the
                                                issues,
    9                                           misleading the
                                                jury, undue
   10                                           delay, unfair
                                                prejudice); FRE
   11                                           801, 802
                                                (Hearsay)
   12
                          22:23-25              Excluded by
   13                                           Court Order on
                                                MIL # 9 (Dkt.
   14                                           No. 403, pp. 10-
                                                13); FRE 401,
   15                                           402 (Relevance);
                                                FRE 403
   16                                           (confusing the
                                                issues,
   17                                           misleading the
                                                jury, undue
   18                                           delay, unfair
                                                prejudice); FRE
   19                                           801, 802
                                                (Hearsay)
   20
   21                     23:7-9                Excluded by
                                                Court Order on
   22                                           MIL # 9 (Dkt.
                                                No. 403, pp. 10-
   23                                           13); FRE 401,
                                                402 (Relevance);
   24                                           FRE 403
                                                (confusing the
   25                                           issues,
                                                misleading the
   26                                           jury, undue
                                                delay, unfair
   27                                           prejudice); FRE
                                                801, 802
   28
                                            8
                          JOINT INDEX OF DEPOSITION DESIGNATIONS
Case 2:15-cv-05642-CAS-JC Document 428 Filed 07/17/19 Page 9 of 27 Page ID #:7832



    1                                           (Hearsay)
    2                     23:11-14              Excluded by
    3                                           Court Order on
                                                MIL # 9 (Dkt.
    4                                           No. 403, pp. 10-
                                                13); FRE 401,
    5                                           402 (Relevance);
                                                FRE 403
    6                                           (confusing the
                                                issues,
    7                                           misleading the
                                                jury, undue
    8                                           delay, unfair
                                                prejudice); FRE
    9                                           801, 802
                                                (Hearsay)
   10
                          23:16-24:6            Excluded by      60:14-61:5; 61:13-
   11                                           Court Order on 21; 61:23 (for
                                                MIL # 9 (Dkt. 23:21-24:6)
   12                                           No. 403, pp. 10-
                                                13); FRE 401,
   13                                           402 (Relevance);
                                                FRE 403
   14                                           (confusing the
                                                issues,
   15                                           misleading the
                                                jury, undue
   16                                           delay, unfair
                                                prejudice); FRE
   17                                           801, 802
                                                (Hearsay)
   18
   19                     24:8-20               Excluded by      60:14-61:5; 61:13-
                                                Court Order on 21; 61:23
   20                                           MIL # 9 (Dkt.
                                                No. 403, pp. 10-
   21                                           13); FRE 401,
                                                402 (Relevance);
   22                                           FRE 403
                                                (confusing the
   23                                           issues,
                                                misleading the
   24                                           jury, undue
                                                delay, unfair
   25                                           prejudice); FRE
                                                801, 802
   26                                           (Hearsay)
                          24:22-25:9            24:22-23 –       60:14-61:5; 61:13-
   27                                           Excluded by      21, 61:23 (for
                                                Court Order on 24:22-23)
   28
                                            9
                          JOINT INDEX OF DEPOSITION DESIGNATIONS
Case 2:15-cv-05642-CAS-JC Document 428 Filed 07/17/19 Page 10 of 27 Page ID #:7833



    1                                          MIL # 9 (Dkt. 63:13-22 (for
                                               No. 403, pp. 10- 24:24-25:9)
    2                                          13); FRE 401,
                                               402 (Relevance);
    3                                          FRE 403
                                               (confusing the
    4                                          issues,
                                               misleading the
    5                                          jury, undue
                                               delay, unfair
    6                                          prejudice); FRE
                                               801, 802
    7                                          (Hearsay)
    8                                         24:24-25:9 –
                                              Excluded by
    9                                         Court Order on
                                              MIL # 9 (Dkt.
   10                                         No. 403, pp. 10-
                                              13); FRE 401,
   11                                         402 (Relevance);
                                              FRE 403
   12                                         (confusing the
                                              issues,
   13                                         misleading the
                                              jury, undue
   14                                         delay, unfair
                                              prejudice); FRE
   15                                         801, 802
                                              (Hearsay); FRE
   16                                         602 (lacks
                                              foundation,
   17                                         lacks personal
                                              knowledge)
   18                      25:11-13           Excluded by      63:13-22
   19                                         Court Order on
                                              MIL # 9 (Dkt.
   20                                         No. 403, pp. 10-
                                              13); FRE 401,
   21                                         402 (Relevance);
                                              FRE 403
   22                                         (confusing the
                                              issues,
   23                                         misleading the
                                              jury, undue
   24                                         delay, unfair
                                              prejudice); FRE
   25                                         801, 802
                                              (Hearsay); FRE
   26                                         602 (lacks
                                              foundation,
   27                                         lacks personal
                                              knowledge)
   28                      25:16-18           Excluded by      63:13-22
                                            10
                           JOINT INDEX OF DEPOSITION DESIGNATIONS
Case 2:15-cv-05642-CAS-JC Document 428 Filed 07/17/19 Page 11 of 27 Page ID #:7834



    1                                          Court Order on
                                               MIL # 9 (Dkt.
    2                                          No. 403, pp. 10-
                                               13); FRE 401,
    3                                          402 (Relevance);
                                               FRE 403
    4                                          (confusing the
                                               issues,
    5                                          misleading the
                                               jury, undue
    6                                          delay, unfair
                                               prejudice); FRE
    7                                          801, 802
                                               (Hearsay); FRE
    8                                          602 (lacks
                                               foundation,
    9                                          lacks personal
                                               knowledge)
   10                      25:21-26:2          Excluded by      63:13-22
                                               Court Order on
   11                                          MIL # 9 (Dkt.
                                               No. 403, pp. 10-
   12                                          13); FRE 401,
                                               402 (Relevance);
   13                                          FRE 403
                                               (confusing the
   14                                          issues,
                                               misleading the
   15                                          jury, undue
                                               delay, unfair
   16                                          prejudice); FRE
                                               801, 802
   17                                          (Hearsay); FRE
                                               602 (lacks
   18                                          foundation,
                                               lacks personal
   19                                          knowledge)
                           26:7-10             Excluded by      63:13-22
   20                                          Court Order on
                                               MIL # 9 (Dkt.
   21                                          No. 403, pp. 10-
                                               13); FRE 401,
   22                                          402 (Relevance);
                                               FRE 403
   23                                          (confusing the
                                               issues,
   24                                          misleading the
                                               jury, undue
   25                                          delay, unfair
                                               prejudice); FRE
   26                                          801, 802
                                               (Hearsay); FRE
   27                                          602 (lacks
                                               foundation,
   28
                                            11
                           JOINT INDEX OF DEPOSITION DESIGNATIONS
Case 2:15-cv-05642-CAS-JC Document 428 Filed 07/17/19 Page 12 of 27 Page ID #:7835



    1                                          lacks personal
                                               knowledge)
    2                      26:12-14            Excluded by      63:13-22
                                               Court Order on
    3                                          MIL # 9 (Dkt.
                                               No. 403, pp. 10-
    4                                          13); FRE 401,
                                               402 (Relevance);
    5                                          FRE 403
                                               (confusing the
    6                                          issues,
                                               misleading the
    7                                          jury, undue
                                               delay, unfair
    8                                          prejudice); FRE
                                               801, 802
    9                                          (Hearsay); FRE
                                               602 (lacks
   10                                          foundation,
                                               lacks personal
   11                                          knowledge)
                           26:19-20            Excluded by      63:13-22
   12                                          Court Order on
                                               MIL # 9 (Dkt.
   13                                          No. 403, pp. 10-
                                               13); FRE 401,
   14                                          402 (Relevance);
                                               FRE 403
   15                                          (confusing the
                                               issues,
   16                                          misleading the
                                               jury, undue
   17                                          delay, unfair
                                               prejudice); FRE
   18                                          801, 802
                                               (Hearsay); FRE
   19                                          602 (lacks
                                               foundation,
   20                                          lacks personal
                                               knowledge)
   21                      26:22-27:4          Excluded by      63:13-22
                                               Court Order on
   22                                          MIL # 9 (Dkt.
                                               No. 403, pp. 10-
   23                                          13); FRE 401,
                                               402 (Relevance);
   24                                          FRE 403
                                               (confusing the
   25                                          issues,
                                               misleading the
   26                                          jury, undue
                                               delay, unfair
   27                                          prejudice); FRE
                                               801, 802
   28
                                            12
                           JOINT INDEX OF DEPOSITION DESIGNATIONS
Case 2:15-cv-05642-CAS-JC Document 428 Filed 07/17/19 Page 13 of 27 Page ID #:7836



    1                                          (Hearsay); FRE
                                               602 (lacks
    2                                          foundation,
                                               lacks personal
    3                                          knowledge)
                           27:7-19             27:7-12, 27:13- 60:14-61:5; 61:13-
    4                                          14               21; 61:23 (for
                                               (“…summary”), 27:7-12)
    5                                          27:17-19 –
                                               Excluded by      60:14-61:5; 61:13-
    6                                          Court Order on 21; 61:23 (for
                                               MIL # 9 (Dkt. 27:13-14
    7                                          No. 403, pp. 10- (“…summary”))
                                               13); FRE 401,
    8                                          402 (Relevance); 60:14-61:5; 61:13-
                                               FRE 403          21; 61:23 (for
    9                                          (confusing the 27:17-19)
                                               issues,
   10                                          misleading the
                                               jury, undue
   11                                          delay, unfair
                                               prejudice); FRE
   12                                          801, 802
                                               (Hearsay)
   13
   14                      27:21-28:7          27:21, 28:2-7 – 60:14-61:5; 61:13-
                                               Excluded by      21; 61:23 (for
   15                                          Court Order on 27:21)
                                               MIL # 9 (Dkt.
   16                                          No. 403, pp. 10-
                                               13); FRE 401,
   17                                          402 (Relevance);
                                               FRE 403
   18                                          (confusing the
                                               issues,
   19                                          misleading the
                                               jury, undue
   20                                          delay, unfair
                                               prejudice); FRE
   21                                          801, 802
                                               (Hearsay)
   22                      28:9-20             28:9-18 –
                                               Excluded by
   23                                          Court Order on
                                               MIL # 9 (Dkt.
   24                                          No. 403, pp. 10-
                                               13); FRE 401,
   25                                          402 (Relevance);
                                               FRE 403
   26                                          (confusing the
                                               issues,
   27                                          misleading the
                                               jury, undue
   28
                                            13
                           JOINT INDEX OF DEPOSITION DESIGNATIONS
Case 2:15-cv-05642-CAS-JC Document 428 Filed 07/17/19 Page 14 of 27 Page ID #:7837



    1                                          delay, unfair
                                               prejudice); FRE
    2                                          801, 802
                                               (Hearsay)
    3                      28:24
                           28:25-29:1          Excluded by
    4                                          Court Order on
                                               MIL # 9 (Dkt.
    5                                          No. 403, pp. 10-
                                               13); FRE 401,
    6                                          402 (Relevance);
                                               FRE 403
    7                                          (confusing the
                                               issues,
    8                                          misleading the
                                               jury, undue
    9                                          delay, unfair
                                               prejudice); FRE
   10                                          801, 802
                                               (Hearsay)
   11                      29:3-11             Excluded by
                                               Court Order on
   12                                          MIL # 9 (Dkt.
                                               No. 403, pp. 10-
   13                                          13); FRE 401,
                                               402 (Relevance);
   14                                          FRE 403
                                               (confusing the
   15                                          issues,
                                               misleading the
   16                                          jury, undue
                                               delay, unfair
   17                                          prejudice); FRE
                                               801, 802
   18                                          (Hearsay)
                           29:13-30:9          29:13-15 –
   19                                          Excluded by
                                               Court Order on
   20                                          MIL # 9 (Dkt.
                                               No. 403, pp. 10-
   21                                          13); FRE 401,
                                               402 (Relevance);
   22                                          FRE 403
                                               (confusing the
   23                                          issues,
                                               misleading the
   24                                          jury, undue
                                               delay, unfair
   25                                          prejudice); FRE
                                               801, 802
   26                                          (Hearsay)
                           30:11-31:3          Excluded by      48:25-51:3
   27                                          Court Order on
                                               MIL # 9 (Dkt.
   28
                                            14
                           JOINT INDEX OF DEPOSITION DESIGNATIONS
Case 2:15-cv-05642-CAS-JC Document 428 Filed 07/17/19 Page 15 of 27 Page ID #:7838



    1                                         No. 403, pp. 10-
                                              13); FRE 401,
    2                                         402 (Relevance,
                                              outside the
    3                                         relevant time
                                              period); FRE
    4                                         403 (confusing
                                              the issues,
    5                                         misleading the
                                              jury, undue
    6                                         delay, unfair
                                              prejudice); FRE
    7                                         801, 802
                                              (Hearsay)
    8                      31:7-25            31:7-9, 31:11-25 48:25-51:3 (31:7-9
    9                                         – Excluded by and 31:11-25)
                                              Court Order on
   10                                         MIL # 9 (Dkt.
                                              No. 403, pp. 10-
   11                                         13); FRE 401,
                                              402 (Relevance,
   12                                         outside the
                                              relevant time
   13                                         period); FRE
                                              403 (confusing
   14                                         the issues,
                                              misleading the
   15                                         jury, undue
                                              delay, unfair
   16                                         prejudice); FRE
                                              801, 802
   17                                         (Hearsay)
                           32:2-6             Excluded by      48:25-51:3
   18                                         Court Order on
                                              MIL # 9 (Dkt.
   19                                         No. 403, pp. 10-
                                              13); FRE 401,
   20                                         402 (Relevance,
                                              outside the
   21                                         relevant time
                                              period); FRE
   22                                         403 (confusing
                                              the issues,
   23                                         misleading the
                                              jury, undue
   24                                         delay, unfair
                                              prejudice); FRE
   25                                         801, 802
                                              (Hearsay)
   26                      32:8-13            Excluded by      48:25-51:3
                                              Court Order on
   27                                         MIL # 9 (Dkt.
                                              No. 403, pp. 10-
   28                                         13); FRE 401,
                                            15
                           JOINT INDEX OF DEPOSITION DESIGNATIONS
Case 2:15-cv-05642-CAS-JC Document 428 Filed 07/17/19 Page 16 of 27 Page ID #:7839



    1                                          402 (Relevance,
                                               outside the
    2                                          relevant time
                                               period); FRE
    3                                          403 (confusing
                                               the issues,
    4                                          misleading the
                                               jury, undue
    5                                          delay, unfair
                                               prejudice); FRE
    6                                          801, 802
                                               (Hearsay)
    7                      32:15-19            Excluded by        48:25-51:3 (for
                                               Court Order on     32:15)
    8                                          MIL # 9 (Dkt.
                                               No. 403, pp. 10-   52:24-53:10,
    9                                          13); FRE 401,      53:19-54:7 (for
                                               402 (Relevance,    32:16-19)
   10                                          outside the
                                               relevant time
   11                                          period); FRE
                                               403 (confusing
   12                                          the issues,
                                               misleading the
   13                                          jury, undue
                                               delay, unfair
   14                                          prejudice); FRE
                                               801, 802
   15                                          (Hearsay)
                           32:21-33:1          Excluded by        52:24-53:10,
   16                                          Court Order on     53:19-54:7
                                               MIL # 9 (Dkt.
   17                                          No. 403, pp. 10-
                                               13); FRE 401,
   18                                          402 (Relevance,
                                               outside the
   19                                          relevant time
                                               period); FRE
   20                                          403 (confusing
                                               the issues,
   21                                          misleading the
                                               jury, undue
   22                                          delay, unfair
                                               prejudice); FRE
   23                                          801, 802
                                               (Hearsay)
   24                      33:3-17             33:3-17 –          52:24-53:10,
                                               Excluded by        53:19-54:7 (for
   25                                          Court Order on     33:3-12)
                                               MIL # 9 (Dkt.
   26                                          No. 403, pp. 10-
                                               13); FRE 401,
   27                                          402 (Relevance,
                                               outside the
   28
                                            16
                           JOINT INDEX OF DEPOSITION DESIGNATIONS
Case 2:15-cv-05642-CAS-JC Document 428 Filed 07/17/19 Page 17 of 27 Page ID #:7840



    1                                          relevant time
                                               period); FRE
    2                                          403 (confusing
                                               the issues,
    3                                          misleading the
                                               jury, undue
    4                                          delay, unfair
                                               prejudice); FRE
    5                                          801, 802
                                               (Hearsay)
    6                      33:19-34:5          Excluded by
                                               Court Order on
    7                                          MIL # 9 (Dkt.
                                               No. 403, pp. 10-
    8                                          13); FRE 401,
                                               402 (Relevance,
    9                                          outside the
                                               relevant time
   10                                          period); FRE
                                               403 (confusing
   11                                          the issues,
                                               misleading the
   12                                          jury, undue
                                               delay, unfair
   13                                          prejudice); FRE
                                               801, 802
   14                                          (Hearsay)
                           34:7-18             34:7-15
   15                                          (“…follows that
                                               summary”) –
   16                                          Excluded by
                                               Court Order on
   17                                          MIL # 9 (Dkt.
                                               No. 403, pp. 10-
   18                                          13); FRE 401,
                                               402 (Relevance,
   19                                          outside the
                                               relevant time
   20                                          period); FRE
                                               403 (confusing
   21                                          the issues,
                                               misleading the
   22                                          jury, undue
                                               delay, unfair
   23                                          prejudice); FRE
                                               801, 802
   24                                          (Hearsay)
                           34:20-22            34:21-22 –
   25                                          Excluded by
                                               Court Order on
   26                                          MIL # 9 (Dkt.
                                               No. 403, pp. 10-
   27                                          13); FRE 401,
                                               402 (Relevance,
   28
                                            17
                           JOINT INDEX OF DEPOSITION DESIGNATIONS
Case 2:15-cv-05642-CAS-JC Document 428 Filed 07/17/19 Page 18 of 27 Page ID #:7841



    1                                          outside the
                                               relevant time
    2                                          period); FRE
                                               403 (confusing
    3                                          the issues,
                                               misleading the
    4                                          jury, undue
                                               delay, unfair
    5                                          prejudice); FRE
                                               801, 802
    6                                          (Hearsay)
                           34:24-35:8          Excluded by        55:21-56:13 (for
    7                                          Court Order on     35:4-8)
                                               MIL # 9 (Dkt.
    8                                          No. 403, pp. 10-
                                               13); FRE 401,
    9                                          402 (Relevance,
                                               outside the
   10                                          relevant time
                                               period); FRE
   11                                          403 (confusing
                                               the issues,
   12                                          misleading the
                                               jury, undue
   13                                          delay, unfair
                                               prejudice); FRE
   14                                          801, 802
                                               (Hearsay)
   15                      35:10-12            Excluded by        55:21-56:13
                                               Court Order on
   16                                          MIL # 9 (Dkt.
                                               No. 403, pp. 10-
   17                                          13); FRE 401,
                                               402 (Relevance,
   18                                          outside the
                                               relevant time
   19                                          period); FRE
                                               403 (confusing
   20                                          the issues,
                                               misleading the
   21                                          jury, undue
                                               delay, unfair
   22                                          prejudice); FRE
                                               801, 802
   23                                          (Hearsay)
                           35:14-36:6          Excluded by        55:21-56:13 (for
   24                                          Court Order on     35:14-36:2)
                                               MIL # 9 (Dkt.
   25                                          No. 403, pp. 10-   56:14-57:9 (for
                                               13); FRE 401,      36:3-6)
   26                                          402 (Relevance,
                                               outside the
   27                                          relevant time
                                               period); FRE
   28
                                            18
                           JOINT INDEX OF DEPOSITION DESIGNATIONS
Case 2:15-cv-05642-CAS-JC Document 428 Filed 07/17/19 Page 19 of 27 Page ID #:7842



    1                                          403 (confusing
                                               the issues,
    2                                          misleading the
                                               jury, undue
    3                                          delay, unfair
                                               prejudice); FRE
    4                                          801, 802
                                               (Hearsay)
    5                      36:8-37:4           Excluded by      56:14-57:9 (for
                                               Court Order on 36:8-21)
    6                                          MIL # 9 (Dkt.
                                               No. 403, pp. 10-
    7                                          13); FRE 401,
                                               402 (Relevance,
    8                                          outside the
                                               relevant time
    9                                          period); FRE
                                               403 (confusing
   10                                          the issues,
                                               misleading the
   11                                          jury, undue
                                               delay, unfair
   12                                          prejudice); FRE
                                               801, 802
   13                                          (Hearsay)
                           37:7-14             Excluded by
   14                                          Court Order on
                                               MIL # 9 (Dkt.
   15                                          No. 403, pp. 10-
                                               13); FRE 401,
   16                                          402 (Relevance,
                                               outside the
   17                                          relevant time
                                               period); FRE
   18                                          403 (confusing
                                               the issues,
   19                                          misleading the
                                               jury, undue
   20                                          delay, unfair
                                               prejudice); FRE
   21                                          801, 802
                                               (Hearsay)
   22                      37:17-38:5          Excluded by
                                               Court Order on
   23                                          MIL # 9 (Dkt.
                                               No. 403, pp. 10-
   24                                          13); FRE 401,
                                               402 (Relevance,
   25                                          outside the
                                               relevant time
   26                                          period); FRE
                                               403 (confusing
   27                                          the issues,
                                               misleading the
   28
                                            19
                           JOINT INDEX OF DEPOSITION DESIGNATIONS
Case 2:15-cv-05642-CAS-JC Document 428 Filed 07/17/19 Page 20 of 27 Page ID #:7843



    1                                          jury, undue
                                               delay, unfair
    2                                          prejudice); FRE
                                               801, 802
    3                                          (Hearsay)
                           38:8-14             38:9-14 –
    4                                          Excluded by
                                               Court Order on
    5                                          MIL # 9 (Dkt.
                                               No. 403, pp. 10-
    6                                          13); FRE 401,
                                               402 (Relevance,
    7                                          outside the
                                               relevant time
    8                                          period); FRE
                                               403 (confusing
    9                                          the issues,
                                               misleading the
   10                                          jury, undue
                                               delay, unfair
   11                                          prejudice); FRE
                                               801, 802
   12                                          (Hearsay)
                           38:16-20            Excluded by
   13                                          Court Order on
                                               MIL # 9 (Dkt.
   14                                          No. 403, pp. 10-
                                               13); FRE 401,
   15                                          402 (Relevance,
                                               outside the
   16                                          relevant time
                                               period); FRE
   17                                          403 (confusing
                                               the issues,
   18                                          misleading the
                                               jury, undue
   19                                          delay, unfair
                                               prejudice); FRE
   20                                          801, 802
                                               (Hearsay)
   21                      38:22-25            Excluded by
                                               Court Order on
   22                                          MIL # 9 (Dkt.
                                               No. 403, pp. 10-
   23                                          13); FRE 401,
                                               402 (Relevance,
   24                                          outside the
                                               relevant time
   25                                          period); FRE
                                               403 (confusing
   26                                          the issues,
                                               misleading the
   27                                          jury, undue
                                               delay, unfair
   28
                                            20
                           JOINT INDEX OF DEPOSITION DESIGNATIONS
Case 2:15-cv-05642-CAS-JC Document 428 Filed 07/17/19 Page 21 of 27 Page ID #:7844



    1                                          prejudice); FRE
                                               801, 802
    2                                          (Hearsay)
                           39:3-6              39:4-6 –
    3                                          Excluded by
                                               Court Order on
    4                                          MIL # 9 (Dkt.
                                               No. 403, pp. 10-
    5                                          13); FRE 401,
                                               402 (Relevance,
    6                                          outside the
                                               relevant time
    7                                          period); FRE
                                               403 (confusing
    8                                          the issues,
                                               misleading the
    9                                          jury, undue
                                               delay, unfair
   10                                          prejudice); FRE
                                               801, 802
   11                                          (Hearsay)
                           39:9-14             Excluded by
   12                                          Court Order on
                                               MIL # 9 (Dkt.
   13                                          No. 403, pp. 10-
                                               13); FRE 401,
   14                                          402 (Relevance,
                                               outside the
   15                                          relevant time
                                               period); FRE
   16                                          403 (confusing
                                               the issues,
   17                                          misleading the
                                               jury, undue
   18                                          delay, unfair
                                               prejudice); FRE
   19                                          801, 802
                                               (Hearsay)
   20                      39:16               Excluded by
                                               Court Order on
   21                                          MIL # 9 (Dkt.
                                               No. 403, pp. 10-
   22                                          13); FRE 401,
                                               402 (Relevance,
   23                                          outside the
                                               relevant time
   24                                          period); FRE
                                               403 (confusing
   25                                          the issues,
                                               misleading the
   26                                          jury, undue
                                               delay, unfair
   27                                          prejudice); FRE
                                               801, 802
   28
                                            21
                           JOINT INDEX OF DEPOSITION DESIGNATIONS
Case 2:15-cv-05642-CAS-JC Document 428 Filed 07/17/19 Page 22 of 27 Page ID #:7845



    1                                          (Hearsay)
      Sarah Theresa        4:17-18
    2 Hudson               5:3-22
    3                      6:17-19             FRE 401, 402
                                               (Relevance);
    4                                          FRE 403
                                               (unfairly
    5                                          prejudicial,
                                               confusing, and
    6                                          misleading to
                                               jury);
    7                                          Incomplete,
                                               vague and
    8                                          ambiguous as to
                                               time and scope
    9                      7:2-16              FRE 401, 402 5:23-6:6; 7:17-21
                                               (Relevance)
   10                      7:24-8:2
                           8:8-18
   11                      11:2-9
                           12: 5-10                             7:12-23
   12                      12:20-13:9
                           13:20-14:4
   13                      14:6 (So, could you
                           describe for me…)-
   14                      17
                           17:9 ([Y]ou
   15                      own…)-11
      Karl Martin          5:15-17
   16 Sandberg (p/k/a
      Max Martin)          11:13-15             FRE 801, 802
   17                                           (Hearsay); FRE
                                                602 (Lacks
   18                                           foundation,
                                                lacks personal
   19                                           knowledge);
                                                Vague and
   20                                           ambiguous,
                                                incomplete; FRE
   21                                           403
                           11:17-22             FRE 801, 802
   22                                           (Hearsay); FRE
                                                602 (Lacks
   23                                           foundation,
                                                lacks personal
   24                                           knowledge);
                                                Vague and
   25                                           ambiguous,
                                                incomplete; FRE
   26                                           403
                           12:1-3               FRE 801, 802
   27                                           (Hearsay); FRE
                                                602 (Lacks
   28                                           foundation,
                                              22
                           JOINT INDEX OF DEPOSITION DESIGNATIONS
Case 2:15-cv-05642-CAS-JC Document 428 Filed 07/17/19 Page 23 of 27 Page ID #:7846



    1                                          lacks personal
                                               knowledge);
    2                                          Vague and
                                               ambiguous,
    3                                          incomplete; FRE
                                               403
    4                      12:19 ([E]xplain for
                           me)-12:23
    5                      13:14-19
    6                      15:3-9                                15:10-22
                           15:23-16:4                            15:10-22
    7                      17:5-9
    8                      18:6 (who wrote the
                           melody?)
    9                      18:8-14
   10 Katheryn  Hudson
      (p/k/a Katy Perry)
                           7:15-21                               34:14-40:7; 44:3-
                                                                 45:23; 57:15-21
                           9:22-25
   11                      10:1-2
                           11:22-25
   12                      17:25
   13                      18:1-25
                           19:1-12
   14                      19:15-19
                           25:14-25
   15                      26:1-25
                           27:1-9
   16                      29: 17-25
   17                      30: 1-25
                           31:1
   18                      31:9-21
                           32: 1-12
   19                      33:1-34:13
                           40:14-23
   20                      43:6-25
   21                      44:1-2
                           45:24-25
   22                      46:1-47:8
                           49:19-51:1           49:19-50:14 –
   23                                           Relevance
   24                                          50:15-51:1 –
                                               Relevance,
   25                                          Hearsay,
                                               Speculation
   26                      56:8-15             Relevance
                           56:25-57:14
   27                      58:14-59:18         58:14-59:6 –
                                               Relevance
   28
                                             23
                           JOINT INDEX OF DEPOSITION DESIGNATIONS
Case 2:15-cv-05642-CAS-JC Document 428 Filed 07/17/19 Page 24 of 27 Page ID #:7847



    1
                                               59:7-18 –
    2                                          Relevance,
                                               Prejudice
    3                                          outweighs any
                                               probative value,
    4                                          Jury confusion
      Jordan Houston       5:14-25
    5 (p/k/a JUICY J)
                           9:22(“you were                         9:25; 10:20-24;
    6                      contacted…”)-24                        20:1-13
                           10:4-19                                9:25; 10:20-24;
    7                                                             20:1-13
                           10:20-24
    8                      16:1-5              FRE 401, 402
                                               (Relevance);
    9                                          FRE 403
                                               (confusing the
   10                                          issues,
                                               misleading the
   11                                          jury, undue
                                               delay)
   12 Defendants’ Case in Chief
   13 Deponent          Defendants'               Objections            Plaintiffs’
                        Deposition                                      Counter-
   14                   Designations                                   Designations
   15 Billboard         From May 2019                               45:16-46:1
                        transcript
   16                   43:6-14
                        43:22-45:15                                 46:24-47:9
   17                   46:2-7                Rule of
                                              completeness
   18                     46:19-23
   19                     47:16-48:7          Rule of               48:8-12
                                              completeness;
   20                                         Cumulative; not
                                              necessary as a
   21                                         result of Court’s
                                              Order [403]
   22                     48:13-24            Cumulative; not
                                              necessary as a
   23                                         result of Court’s
                                              Order [403]
   24                     54:8-55:6           Rule of               55:7-15
                                              completeness;
   25                                         Cumulative; not
                                              necessary as a
   26                                         result of Court’s
                                              Order [403]
   27                     55:16-20            Rule of
                                              Completeness;
   28                                         Cumulative; not
                                             24
                           JOINT INDEX OF DEPOSITION DESIGNATIONS
Case 2:15-cv-05642-CAS-JC Document 428 Filed 07/17/19 Page 25 of 27 Page ID #:7848



    1                                         necessary as a
                                              result of Court’s
    2                                         Order [403]
                          57:10-58:10
    3                     58:14-59:6
    4                     59:9-12             Irrelevant; lacks     59:17-60:4
                                              foundation; unfair
    5                                         prejudice
                                              outweighs any
    6                                         probative value
                          59:15-16            Irrelevant; lacks
    7                                         foundation; unfair
                                              prejudice
    8                                         outweighs any
                                              probative value
    9                     60:5-13                                   60:14-22; 61:24-
                                                                    62:12
   10                     62:13-17
   11                     62:24-63:12
                          63:23-64:3
   12
                          64:18-22            Cumulative
   13                     64:24-65:10
   14                     65:12-14
                          65:16-66:5                                66:11-67:20
   15
        Plaintiffs’ Objections to Defendants’ Counter-Designations
   16
        Deponent          Defendants'             Objections            Plaintiffs’
   17                     Counter-                                      Counter-
                          Designations                                 Designations
   18 Katheryn Hudson     34:13-40:7
      (p/k/a Katy Perry)
   19                    44:3-45:23           45:1-23 irrelevant
   20                     57:15-21
   21
   22
   23
   24
   25
   26
   27
   28
                                             25
                           JOINT INDEX OF DEPOSITION DESIGNATIONS
Case 2:15-cv-05642-CAS-JC Document 428 Filed 07/17/19 Page 26 of 27 Page ID #:7849



    1
        Approved as to form and content:
    2
    3 DATED: July 17, 2019                 CAPES SOKOL GOODMAN
                                           SARACHAN PC
    4
                                           By: /s/ Michael A. Kahn
    5                                      Michael A. Kahn (pro hac vice)
    6
                                           Eric F. Kayira (pro hac vice)
    7                                      KAYIRA LAW, LLC

    8                                      Attorneys for Plaintiffs
    9
   10 DATED: July 17, 2019                 MITCHELL SILBERBERG & KNUPP LLP

   11                                      By: /s/ Aaron M. Wais
   12                                      Aaron M. Wais (SBN 250671)
                                           Attorneys for Defendants other than Katheryn
   13                                      Elizabeth Hudson, and Kitty Purry, Inc.
   14
   15 DATED: July 17, 2019                 GREENBERG TRAURIG, LLP
   16                                      By: /s/ Vincent H. Chieffo
   17                                      Vincent H. Chieffo (SBN 49069)
                                           Attorneys for Defendants Katheryn Elizabeth
   18                                      Hudson p/k/a Katy Perry and Kitty Purry, Inc.
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                               26
                            JOINT INDEX OF DEPOSITION DESIGNATIONS
Case 2:15-cv-05642-CAS-JC Document 428 Filed 07/17/19 Page 27 of 27 Page ID #:7850



    1
                         ATTESTATION REGARDING SIGNATURES
    2
              Pursuant to Local Civil Rule 5-4.3.4(a)(2)(i), I hereby attest that all parties,
    3
        on whose behalf this filing is jointly submitted, concur in this filing’s content and
    4
        have authorized its filing.
    5
    6 Dated: July 17, 2019                     /s/ Michael A. Kahn
                                              Michael A. Kahn
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  27
                              JOINT INDEX OF DEPOSITION DESIGNATIONS
